OFFICE    OF   THE   ATTORNEY      GENERAL     OF   TEXAS
                                         AUSTIN




A8.   Peyton     iiUrKcl
County ..uditor,Fslia County
biurlhl,Tern8




             bto are ln
reading aa follousr


         Yalla   County 1
         opertite   tha Co
         a oarh bn,mia'i
                                                        harrantawill
                                                      claima pra44nted

                                              sqerd    to oarehthorn
                                              l.   bhen the bank )LH8
                                         uuand     dollar8 Ol,OOO.OO)
                                  00 a time      warrant   to the
                                                              bank
                                   bearing    a deeigntated
                                                          rnto of


             iisplying to the above inquiry, mu are dtl806    that
 0 aounty oannot Is8w tima w8rrenta to fund 8orip u8rrantr. Prior
 to the passnge of the iiond and &arrant L+AWof 1931, ume bolng Artl-
 clo 2388a of Vernon*8 Texsa Ciril  ;itututea, oouatic8 oould lasuo
 time warr*t&        to fund eorip warrant8        , but oiacw tbs     arrqOtiV8   date
 or said 8ond       and Karrant Law, aorip         warrant8 oan be runded only by
 the issuance       0r runding bonds.
idra.     Yaytolt wrka,           poga 2




                       Cub-aaotlon           id) or daotlon             7 of aald law reeda,
ia      part,    44    r0ii0w4:


                   ‘(d)  Mtar   thla A.Ot baooma afreative,      no
          itan oi lndobtadneaathereafter        laaud,   lroept bond8
          6nd uturo6    aoupons  thareon,   and l  rcopt lt*py  of la-
          dobtadnaae to ba Iaauad u&a? Oontraota made before
          thI8 lar beoom88 6m0tiv4,        aball be runab4 or r4r6866d
          except ln the mmndr      hw*Inartar    la thi8 aub800tlon
          maaorlbo6,    to-wit:
                       %OtiCa       Of      intantion          t0   laauo    8u4h rwUin$               bonda,
          iaoludiq 4            at4t4aant          of    tha    8mUUt       end purpeao of              such
          bonda, aball                at leaat oma a week ror t~bruea
                                 be published
          (a) 8yoooulro woak8 in a nouapa or 0r general airacla-
          tlon blthln luo hoourity, or  wit hpID auoh olty,, aa thm ease
          may be, at lanat thirty       (30) d4y8 boron   tb4 m6etlllg 0r
          tlM  CO3d88iOn6r4'    c0Ul-t   Of Or th6  &oVeruiag body, ut
          WA:lOh tiW    it 14 PrO39048d t0 i48Ua    4UOh bOnd8.   xi a0
          newa~8p6r   18 publl8lW      in luoh county or sit+, ma tha
          oaae o c r be,
                     y luoh ootloe       51y ba poatad          Courthouse        at the
          loor   et     tha     Oouaty,       or    at    tbo City Xall,            aa    tha ocrae may
                  kt         b6r0ra tha date rix6a ror the laau4a~
                         any tha
          ::*.uo~ bond8 uet   lau    than tea par oant (10%) or the
          qudtrid   pro&y     taxpaying   votar8 0r tha county 48
          4h0~8 by th4 r080ra8 in the orrioe 0r th6 county    hit
          Colleotor,   or in tho 0rrm 0r the City Tax Collactor,
          44 tba oth44 wy be, my iii4 4 p~tltlon       in th8  0rrioe
          or tb   CopnOy Clark or City iiclorotary or Clerk, praying
          tha Court or tha governlag body to odor an elaotlon
          ror th8 purpose or 8ubalttlng the propoaltlon to laaue
          4UOh bond8 to a vote or the qua1Uled property        tral*y,ing
          VOtOr8 0r tao oounty or arty 48 tbr oaa8 my k.           UPoa
          the rlil0g   or 4uah patitlon,     woh Court or ~ovaralau body
          a!mll at tha next meting       thenof,  order an 6laot loa to
          ba held ln such oourrty or elty to detormlaw whatbar or
          not  8UOh runding boada shall t?e Iaaua6 44 lndioated       la
          8uOh    Qatltloll. * - '"


                       Tba aorlp         warrant8         .%mtIonad          by   you    olry    b8    rund8d   only
by fOllOWlng            tb4    prO~iaiOn4  Or             thi4      AOt.
                                   -,
                              ~,~~ I
                                        .I                                         Ycmra        vsry    truly          ,._
     /'
                                                                            ;.y-& ;:.y.;
                                                                                     :y